— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered January 10, 1983, convicting him of murder in the second degree and robbery in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant’s contention that the People failed to prove his guilt beyond a reasonable doubt is unpersuasive. The record discloses that the defendant fully participated with two companions in the pursuit, shooting death, and robbery of the victim. Viewing the evidence in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that there was ample evidence to sustain the jury’s verdict (see, People v Contes, 60 NY2d 620). Indeed, the defendant’s active involvement in the crime was established by eyewitness testimony as well as by two confessions which the defendant made to the authorities. As such,the defendant’s argument is without merit. Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.